Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) given that a predetermined host object among host objects is defined as a first object and furthermore, a host object different from the first object is defined as a second object, in a case where one or more host objects having a predetermined first relationship with one enemy object is/are present and any of the host objects is the first object, and a case where the one or more host objects having the predetermined first relationship with the one enemy object is/ are present and any of the host objects is the second object having a predetermined second relationship with the first object, controls the predetermined action to be executable on the one enemy object, and in a case where the one or more host objects having the predetermined first relationship with the one enemy object is/are not present, and a case where none of the host objects having the predetermined first relationship with the one enemy object is the first object or the second object having the predetermined second relationship with the first object, controls the predetermined action to be non-executable on the one enemy object. The limitations identified above covers certain methods of organizing human activity but for the recitation of generic computer components. For example, but for the “by a processor” language, determining an action based on conditional limitations follows are related to following rules for game. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim
recites additional element – using a controller to perform the determining  of actions. The controller in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining actions based on game rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9, 12, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higo (US 2019/0184292 A1).
1. Higo discloses a non-transitory computer-readable recording medium including a game program causing a server apparatus to execute a battle game that progresses by executing a predetermined action on an enemy object in the server apparatus capable of communicating with and connecting to a terminal apparatus operated by a player, the game program causing the server apparatus to function as: a controller that, given that a predetermined host object among host objects is 
3. Higo discloses the non-transitory computer-readable recording medium according to claim 1, further causing the server apparatus to function as, in a case where a predetermined enemy object among enemy objects is defined as a first enemy object and furthermore, an enemy object different from the first enemy object is defined as a second enemy object, a point calculator that calculates a point involved in winning and losing of the game in accordance with the number of second objects having the predetermined second relationship with the first object and the number of second enemy objects having the predetermined second relationship with the first enemy object [0035].
4. Higo discloses the non-transitory computer-readable recording medium according to claim 3, wherein the point calculator does not calculate the point for the second object not having the predetermined second relationship with the first object, and does not calculate the point for the second enemy object not having the predetermined second relationship with the first enemy object [0035].
6. Higo discloses the non-transitory computer-readable recording medium according to claim 1, wherein the controller controls the predetermined action to be non-executable on the enemy object 
7. Higo discloses the non-transitory computer-readable recording medium according to claim 1, further causing the server apparatus to function as a defense arranger that arranges defender in a host object for defending the object from the predetermined action [0015], [0033].
9. Higo discloses the non-transitory computer-readable recording medium according to claim 1, wherein the controller controls executability of the predetermined action in a case where the player selects the enemy object [0015],[0039].

12. Higo discloses a game system that includes a terminal apparatus operated by a player and a server apparatus capable of communicating with and connecting to the terminal apparatus and is related to a battle game which progresses by executing a predetermined action on an enemy object, the game system including: a controller that, given that a predetermined host object among host objects is defined as a first object and furthermore, a host object different from the first object is defined as a second object, in a case where one or more host objects having a predetermined first relationship with one enemy object is/are present and any of the host objects is the first object, and a case where the one or more host objects having the predetermined first relationship with the one enemy object is/are present and any of the host objects is the second object having a predetermined second relationship with the first object, controls the predetermined action to be executable on the one enemy object, and in a case where the one or more host objects having the predetermined first relationship with the one enemy object is/are not present, and a case where none of the host objects having the predetermined first relationship with the one enemy object is the first object or the second object having the predetermined second relationship with the first object, controls the predetermined action to be non-executable on the one enemy object as similarly discussed above.

13. Higo discloses a non-transitory computer-readable recording medium including a game program for executing a battle game that progresses by executing a predetermined action on an enemy object in a terminal apparatus that is operated by a player and is capable of communicating with and connecting to a server apparatus, the game program causing the terminal apparatus to function as: a controller that, given that a predetermined host object among host objects is defined as a first object and furthermore, a host object different from the first object is defined as a second object, in a case where one or more host objects having a predetermined first relationship with one enemy object is/are present and any of the host objects is the first object, and a case where the one or more host objects having the predetermined first relationship with the one enemy object is/are present and any of the host objects is the second object having a predetermined second relationship with the first object, controls the predetermined action to be executable on the one enemy object, and in a case where the one or more host objects having the predetermined first relationship with the one enemy object is/are not present, and a case where none of the host objects having the predetermined first relationship with the one enemy object is the first object or the second object having the predetermined second relationship with the first object, controls the predetermined action to be non-executable on the one enemy object as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Higo (US 2019/0184292 A1) as applied above and further in view of Royce (US 2014/0302935 A1).
Higo discloses the non-transitory computer-readable recording medium according to claim 1, but does not expressly disclose wherein the enemy object is capable of turning into a host object in a case where the predetermined action is executed on the enemy object and a predetermined condition is satisfied. Royce discloses wherein the enemy object is capable of turning into a host object in a case where the predetermined action is executed on the enemy object and a predetermined condition is satisfied [0096]. It would have been obvious to a person of ordinary skilled in the art to modify Higo with Royce and would have been motivated to do so to allow players to capture defeated enemies.

Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Higo (US 2019/0184292 A1) as applied above and further in view of Kojo (US 2014/0274381 A1).
5. Higo discloses the non-transitory computer-readable recording medium according to claim 3, but does not expressly disclose causing the server apparatus to function as a rank determiner that determines a rank based on the calculated point; however such concept of ranking is notoriously well known in the art as evidenced by Kojo [0006], [0010]-[0012]. It would have been obvious to a person of ordinary skilled in the art to modify Higo with Kojo and would have been motivated to do so to increase entertainment value of the game with a ranking system.
8. Higo discloses the non-transitory computer-readable recording medium according to claim 1, but does not expressly disclose wherein the battle game is a game in which a plurality of groups battle, and each group is configured with a plurality of players; however such team based gaming is notoriously . 

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Higo (US 2019/0184292 A1) as applied above and further in view of Mizukami (US 2015/0231499 A1).
Higo discloses the non-transitory computer-readable recording medium according to claim 1, but does not expressly disclose wherein the controller controls executability of the predetermined action at predetermined time intervals nor wherein the battle game is configured with one or more battle periods, and the controller controls executability of the predetermined action at a start of the battle period; however, such concept of time limits in a game is notoriously well known in the art as evidenced by Mizukami [0103], [0113]. It would have been obvious to a person of ordinary skilled in the art to modify Higo with Mizukami and would have been motivated to do so to encourage the battle event proceed rapidly.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715